Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a semiconductor device package that comprises a substrate having a first surface and a second surface opposite to the first surface; a support structure disposed on the first surface of the substrate and a first antenna disposed on the support structure, the first antenna having a first surface facing the substrate, a second surface opposite to the first surface and a lateral surface extending between the first surface and a second surface of the first antenna, the first antenna includes a dielectric layer and an antenna pattern disposed within the dielectric layer and penetrating the dielectric layers; however, the prior art fails to teach the dielectric layer of the first antenna pattern has a first surface facing away from the substrate and a second surface opposite to the first surface; the antenna pattern of the first antenna pattern has a first surface facing away from the substrate and a second surface opposite to the first surface, the first surface of the dielectric layer is substantially coplanar with the first surface of the antenna pattern and the second surface of the dielectric layer is substantially coplanar with the second surface of the antenna pattern, in addition, a conductive layer disposed within the dielectric layer of the first antenna and a conductive via disposed within the support structure and electrically connecting the conductive layer with the substrate; the prior art does not also teach a second antenna .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845